In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
Nos. 16‐1075, 16‐1132, 16‐1133, 16‐1143, 16‐1148, 16‐1160,  
16‐1161, 16‐1164, 16‐1165, 16‐1235 

IN RE: EMERALD CASINO, Inc. 
                                                     Plaintiff‐Debtor, 

FRANCES GECKER, as Trustee of Emerald Casino, Inc. 
                           Plaintiff‐Appellee/Cross‐Appellant,  
                           Plaintiff‐Appellant/Cross‐Appellee, 

                                  v. 

ESTATE  OF  KEVIN  FLYNN,  JOHN  MCMAHON,  KEVIN  LARSON, 
JOSEPH MCQUAID, 

                           Defendants‐Appellants/Cross‐Appellees, 
                                 and 

ESTATE OF PEER PEDERSEN, 
                              Defendant‐Appellee/Cross‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
           No. 11 C 4714 — Rebecca R. Pallmeyer, Judge. 
                     ____________________ 

     ARGUED MAY 31, 2017 — DECIDED AUGUST 11, 2017 
2                                                           Nos. 16‐1075 et al. 

                                  ____________________ 

      Before KANNE, SYKES, and HAMILTON, Circuit Judges. 
   KANNE,  Circuit  Judge.  This  case  arises  out  of  the  Illinois 
Gaming  Board’s  decision  to  revoke  Emerald  Casino,  Inc.’s1 
gaming license. In an attempt to recover the value of the li‐
cense,  the  bankruptcy  trustee  sued  the  defendants—former 
Emerald officers, directors, and shareholders—for breach of 
contract and breach of their fiduciary duties.  
   This  set  of  consolidated  appeals  concerns  the  district 
court’s decision on those claims.  
   Defendants  Kevin  Flynn,  John  McMahon,  Kevin  Larson, 
and  Joseph  McQuaid  contest  the  court’s  decision  that  their 
conduct  caused  the  Board  to  revoke  Emerald’s  license.  The 
defendants  thus  argue  that  the  court  could  not  have  held 
them severally liable for the value of Emerald’s license.  
   The trustee contests the court’s decision that (1) defendant 
Peer  Pedersen’s  conduct  did  not  cause  the  Board  to  revoke 
Emerald’s  license,  (2)  the  statute  of  limitations  barred  her 
breach‐of‐fiduciary‐duty claim, and (3) the defendants were 
severally liable instead of jointly and severally liable.  
   We  reverse  and  remand  the  court’s  decision  to  hold  the 
defendants severally liable instead of jointly and severally li‐
able. But otherwise, we affirm. 



                                                 
1 Emerald Casino, Inc. was originally called HP, Inc. In 1994, HP changed 

its  name  to  Emerald  Casino,  Inc.  For  sake  of  clarity,  we  simply  refer  to 
those entities as “Emerald” throughout the opinion.   
Nos. 16‐1075 et al.                                                             3

                                       I. BACKGROUND2 
    Emerald had an Illinois gaming license to operate in East 
Dubuque,  Illinois.  Emerald  operated  profitably  in  1993  but 
then began to struggle to compete with a new Dubuque, Iowa 
casino. Iowa’s more lenient gaming laws made continued suc‐
cess  for  Emerald  in  East  Dubuque  unlikely,  so  Emerald  ap‐
plied to the Illinois Gaming Board for permission to relocate. 
The Board denied the application, claiming that it lacked the 
statutory authority to allow a licensee to relocate.  
     By  early  1996,  Emerald  had  stopped  operating  a  casino 
and began devoting its time to lobbying the Illinois legislature 
to pass an act that would allow it to relocate. In the meantime, 
it  had  to  renew  its  gaming  license.  The  Board  voted  unani‐
mously to deny Emerald’s renewal application, citing Emer‐
ald’s “non‐responsive application,” “inadequate gaming op‐
eration,”  financial  inviability,  “significant  compliance  short‐
comings,” failure to “provide for positive economic develop‐
ment  and  impact,”  and  general  noncompliance  with  the 
Riverboat Gambling Act. In re Emerald Casino, Inc., 530 B.R. 44, 
64 (N.D. Ill. 2014) (quoting the Board’s denial of Emerald’s ap‐
plication to renew its license). Emerald appealed that decision 
to an Illinois administrative law judge, who agreed with the 
Board and recommended denying Emerald’s renewal appli‐
cation.  
    But before the Board could officially adopt the administra‐
tive law judge’s recommendation, Emerald’s lobbying efforts 
succeeded. On May 25, 1999, the Illinois legislature passed 230 
                                                 
2 We have simplified the facts in this case. Anyone interested in a blow‐

by‐blow  account  of  this  dispute  can  find  the  district  court’s  exhaustive 
opinion at In re Emerald Casino, Inc., 530 B.R. 44 (N.D. Ill. 2014). 
4                                                   Nos. 16‐1075 et al. 

ILCS  10/11.2,  which  provides  that  a  “licensee  that  was  not 
conducting riverboat gambling on January 1, 1998 may apply 
to the Board for renewal and approval of relocation … and the 
Board shall grant the application and approval upon receipt 
by  the  licensee  of  approval  from  the  new  municipality  or 
county … in which the licensee wishes to relocate.” A month 
later, the Governor signed § 11.2 into law.  
   Emerald  had  its  win:  the  Board  interpreted  the  word 
“shall” in the statute to mean that it was required to renew 
Emerald’s license and grant Emerald’s request to relocate. The 
Board thus withdrew its decision to deny Emerald’s renewal 
application.   
    Anticipating its political victory, Emerald began consider‐
ing  new  relocation  sites  well  before  the  legislature  passed 
§ 11.2.  Specifically,  Emerald  considered  Rosemont,  Illinois. 
Several  times  during  1998—a  year  before  §  11.2  passed—
Kevin Flynn3 and McQuaid met with Rosemont’s mayor and 
representatives of two Rosemont corporations about moving 
Emerald  to  Rosemont.  Evidence  at  trial  suggested  that,  at 
those meetings, Kevin Flynn at least discussed selling signifi‐
cant  ownership  interests  in  Emerald  to  Rosemont’s  mayor 
and the two Rosemont corporations.  
    And once the legislation passed, Emerald moved quickly. 
It sent a formal relocation request to Rosemont just five days 
after the Governor signed § 11.2; Rosemont agreed that day. 
Within  months  after  §  11.2  passed,  Emerald  and  Rosemont 

                                                 
3 We refer to Kevin Flynn by his full name because his father Donald Flynn 

also appears in this opinion. Donald Flynn was a defendant in the pro‐
ceedings below, but he settled with the bankruptcy estate instead of ap‐
pealing the district court’s decision. 
Nos. 16‐1075 et al.                                                 5

had executed a site access agreement and a letter of intent to 
memorialize the terms of Emerald’s relocation to Rosemont. 
Yet  later  when  the  Board  asked  when  Emerald  first  consid‐
ered Rosemont as a relocation site, Kevin Flynn and McQuaid 
lied and said that Emerald had not considered Rosemont until 
after § 11.2 passed. Emerald did not disclose its agreements 
with Rosemont until well over a year after the contracts were 
signed, in violation of Illinois Gaming Board (IGB) rules. See, 
e.g., Ill. Admin. Code tit. 86, § 3000.110(a)(5) (“A holder of any 
license shall be subject to imposition of fines, suspension or 
revocation  [for]  …  fail[ing]  to  cooperate  with  any  officially 
constituted investigatory or administrative body.”). 
     Emerald’s dealings in Rosemont extended beyond secur‐
ing a new site for the casino. Around the time § 11.2 passed, 
Kevin Flynn, McMahon, and  McQuaid met with several ar‐
chitects about a design for the Rosemont casino; within days, 
Emerald  hired  an  architecture  firm  to  design  the  casino.  In 
subsequent  weeks,  Emerald  hired  a  general  contractor  and 
voted to start construction without the Board’s prior approval. 
By October 1999, Emerald had at least nine contracts with con‐
struction companies and architecture firms but had not dis‐
closed any of them to the Board, in violation of IGB rules. See 
Ill. Admin. Code tit. 86, § 3000.140(b)(3) (“[L]icensees and ap‐
plicants for licensure shall periodically disclose changes in or 
new agreements, whether oral or written, relating to … [c]on‐
struction contracts.”). 
    Also  around  this  time,  Emerald  altered  its  ownership 
structure  by  issuing,  selling,  and  reallocating  stock.  Three 
separate sets of transactions are important here.  
   First, after the legislature passed § 11.2 but before the Gov‐
ernor signed it into law, Donald Flynn—Kevin Flynn’s father 
6                                                           Nos. 16‐1075 et al. 

and an original investor in Emerald who controlled Emerald’s 
board of directors at the time—increased his ownership inter‐
est in Emerald from 40 to 74 percent. Then, two days later, he 
sold  some  of  that  stock  to  twelve  outside  investors,  at  least 
several of whom had connections to Rosemont’s mayor and 
Rosemont’s  state  representative.  Donald  Flynn  sold  294 
shares to the twelve outside investors for $6.345 million. He 
then bought 294 shares from Pedersen and five current share‐
holders  (insiders)  for  about  $10.57  million—resulting  in  a 
roughly $4.225 million loss.  
    Second, Donald Flynn and Pedersen caused Emerald to is‐
sue stock to Kevin Flynn, McMahon, Larson, and McQuaid.4 
Several months later, those same defendants each bought ad‐
ditional shares from Donald Flynn.  
    And third, just after § 11.2 passed, Emerald started selling 
shares to fulfill a statutory requirement. Emerald’s statutory 
lifeline had come with a hook: to take advantage of the relo‐
cation provision in § 11.2(a), Emerald had to have at least 20 
percent minority and female ownership (16 percent and 4 per‐
cent,  respectively)  within  twelve  months  of  relocating.  230 
ILCS 10/11.2(b). So Pedersen began drafting the necessary pa‐
perwork while McQuaid began working to find so‐called stat‐
utory investors who would satisfy the diversity requirement. 

                                                 
4 The same day that Emerald issued the stock, Emerald’s board approved 

a new management structure. The defendants received new job titles with 
their shares. McMahon, Larson, and McQuaid kept the same responsibili‐
ties  at  Emerald  but  were  given  new  titles.  In  addition  to  the  new  titles, 
Larson and McQuaid were elected to the board of directors. This is also 
when Kevin Flynn first received an official position at Emerald. The board 
of directors named him an officer, elected him Chairman of the Board, and 
appointed him as Chief Executive Officer.  
Nos. 16‐1075 et al.                                                  7

McQuaid  then  met  with  potential  statutory  investors  and, 
with  the  approval  of  the  board  of  directors,  sold  shares  to 
twenty‐three of them.  
    Importantly, all of these stock transfers occurred without 
approval from the Board, even though IGB rules require prior 
approval from the Board before transferring an ownership in‐
terest in a licensee. See Ill. Admin. Code tit. 86, § 3000.235(a).  
   As  a  part  of  the  ownership  restructuring,  Emerald 
amended  its  Shareholders’  Agreement.  All  existing  share‐
holders  (including  Pedersen)  and  all  new  shareholders  (in‐
cluding  the  other  defendants  here)  executed  an  Amended 
Shareholders’ Agreement. Paragraph 10 of that agreement re‐
quired  
   Each  Shareholder  [to]  cooperate  with  the  Corporation  to 
   provide any disclosure information to the IGB and take any 
   actions necessary to secure the renewal of the Corporation’s 
   gaming license. Each Shareholder further agrees to comply 
   with the Act and all rules and orders of the IGB and shall 
   not commit any acts which would jeopardize the license or 
   a renewal thereof. 
(Defendants‐Appellants’ Joint Appendix at 24, ¶ 10.)  
     Emerald’s once‐bright future turned bleak, however, after 
it filed another license‐renewal application with the Board in 
September 1999. The Illinois Riverboat Gambling Act requires 
the Board “to review applications for the renewal of licenses.” 
230  ILCS 10/5(c)(11).  Fulfilling  its  statutory  obligation,  the 
Board investigated Emerald’s application for fifteen months. 
On January 30, 2001, citing numerous IGB rule violations, the 
Board voted to deny Emerald’s renewal application and to re‐
voke Emerald’s license. About a month later, the Board sent 
Emerald a notice of denial, which informed Emerald that the 
8                                               Nos. 16‐1075 et al. 

Board was not renewing its license, and a disciplinary com‐
plaint, which served as the Board’s formal basis for revoking 
Emerald’s license.  
    The district court would later describe the Board’s investi‐
gation into Emerald’s application as “unprecedented and ag‐
gressive.” In re Emerald Casino, Inc., 530 B.R. at 58. The Board’s 
interest in Emerald seems to have been a result of the Board’s 
belief that Emerald had associated with organized crime in its 
attempt to relocate to Rosemont (through the outside inves‐
tors, a construction company, and the mayor’s office), a clear 
violation  of  IGB  rules.  See  Ill.  Admin.  Code  tit.  86,  § 
3000.110(a)(5).  
     But  the  notice  of  denial  and  disciplinary  complaint  in‐
cluded  allegations  that  extended  beyond  Emerald’s  alleged 
ties to organized crime: the Board focused primarily on Em‐
erald’s  inadequate  disclosure  of  required  information.  As 
mentioned  above,  many  IGB  rules  require  licensees  to  dis‐
close information to the Board. See Ill. Admin. Code tit. 86, § 
3000.140(a)  (imposing  general  duty  on  licensees  to  disclose 
“material changes in information provided to the Board”); Ill. 
Admin. Code tit. 86, § 3000.140(b)(3) (requiring disclosure of 
construction  contracts);  Ill.  Admin.  Code  tit.  86,  § 
3000.140(b)(7)  (requiring  disclosure  of  any  agreement  to 
transfer an ownership interest in a licensee); Ill. Admin. Code 
tit. 86, § 3000.235(a) (requiring permission from the Board be‐
fore transferring an ownership interest in a license).  
   IGB  rules  put  the  burden  to  disclose  all  required  infor‐
mation on the licensee, its agents, and its employees. Ill. Ad‐
min.  Code  tit.  86,  §  3000.110(a).  To  make  the  importance  of 
disclosure clear, the renewal application warned that misrep‐
resentations or omissions on the application were grounds for 
Nos. 16‐1075 et al.                                                9

denial of the application and warned that Emerald had an on‐
going duty to update its disclosures. And as discussed above, 
Emerald  was  far  from  forthcoming  in  disclosing  its  agree‐
ments with Rosemont, its construction contracts, and its stock 
transfers.  
    The Board also took issue with Kevin Flynn’s involvement 
with Emerald before June 1999. During the Board’s investiga‐
tion,  Kevin  Flynn,  McQuaid,  and  Larson  all  claimed  that 
Kevin Flynn had no role at Emerald before June 1999—which 
was false. Indeed, Kevin Flynn had an active role at Emerald 
well before June 1999: he helped lobby for the relocation leg‐
islation; he helped manage Emerald; he attended four of six 
Emerald board‐of‐directors meetings held between 1997 and 
1999; and he helped negotiate Emerald’s move to Rosemont.  
    So beyond the alleged ties to organized crime, the Board’s 
disciplinary complaint emphasized Emerald’s nondisclosure 
of its early Rosemont agreements, its construction contracts, 
its stock transfers, and Kevin Flynn’s pre‐June 1999 involve‐
ment in managing Emerald.  
    Emerald then exercised its statutory right to an adminis‐
trative hearing on the charges. Three years after the adminis‐
trative  hearing—settlement  talks  between  Emerald,  the 
Board, and the Illinois Attorney General caused the delay—
an administrative law judge recommended that the Board re‐
voke Emerald’s license. The Board adopted both the adminis‐
trative  law  judge’s  factual  findings  and  recommendation  to 
revoke Emerald’s license. 
    In  its  final  order  revoking  Emerald’s  license,  the  Board 
listed five official counts. Each count corresponded to a par‐
10                                                Nos. 16‐1075 et al. 

ticular IGB rule that the Board concluded Emerald had vio‐
lated. Also listed under each count were the acts that violated 
the relevant IGB rule. But the Board did not list who was re‐
sponsible  for  which  IGB  rule  violation;  instead,  the  Board 
prefaced each count by noting that Emerald violated the given 
rule “through its officers, employees, representatives, share‐
holders,  Key  Persons,  and  others.”  (Defendants‐Appellants’ 
Joint  Appendix  at  65,  66,  67,  69.)  And  after  each  count,  the 
Board said that, “[b]y failing to comply with [the IGB rule], 
Emerald has failed to maintain its suitability for licensure. The 
Board proved Count [number] of the disciplinary complaint 
which alone supports revocation of Emerald’s license pursu‐
ant to Section 5(c) of the Act and Subpart K of the Rules.” (De‐
fendants‐Appellants’ Joint Appendix at 66, 67, 68, 70.)  
   Emerald appealed the Board’s final decision to the Illinois 
appellate court. The court affirmed the Board’s decision to re‐
voke Emerald’s license, but not in all respects. In particular, 
the appellate court held that the Board had not proved that 
Emerald had associated with organized crime.  
    As  the  appellate  court  stressed,  the  IGB  rule  does  not 
“hold a licensee ‘strictly liable’ … for ‘associating with mem‐
bers  or  associates  of  organized  crime.’”  (Trustee’s  Separate 
Appendix at 144.) Rather, the rule prohibits only “[a]ssociat‐
ing with, either socially or in business affairs, or employing 
persons  of  notorious  or  unsavory  reputation.”  Ill.  Admin. 
Code tit. 86, § 3000.110(a)(5) (emphasis added). The appellate 
court concluded that, because the Board had relied on confi‐
dential FBI documents to show that several people involved 
in the Emerald‐to‐Rosemont relocation were connected to or‐
ganized crime, it had not proved that anyone involved with 
Emerald had a “notorious or unsavory reputation.” Even so, 
Nos. 16‐1075 et al.                                                11

the  appellate  court  affirmed  the  Board’s  decision  to  revoke 
Emerald’s  license  because  the  Board  had  proved  Emerald’s 
other IGB rule violations. The Illinois Supreme Court denied 
Emerald’s petition for leave to appeal.  
    The Board’s decision to revoke Emerald’s license is only a 
piece of this ongoing litigation. When the Board first issued 
notice of its decision to revoke Emerald’s license in early 2001, 
Emerald’s creditors forced it into bankruptcy. Initially filed as 
a  Chapter  7  proceeding,  Emerald  converted  the  case  into  a 
Chapter  11  restructuring  proceeding.  The  bankruptcy  court 
then  created  a  Creditors’  Committee  to  represent  Emerald’s 
creditors’ interests. But when Emerald officially lost its license 
in 2007 and restructuring became infeasible, the bankruptcy 
court converted the case back into a Chapter 7 liquidation pro‐
ceeding and appointed Frances Gecker as trustee over Emer‐
ald’s estate.  
   The trustee then sued the defendants in bankruptcy court. 
What  matters  here  are  the  trustee’s  breach‐of‐contract  and 
breach‐of‐fiduciary‐duty claims. In late 2010, the bankruptcy 
court held an eighteen‐day bench trial. Two years later, before 
the  bankruptcy  court  issued  an  opinion,  the  district  court 
pulled the case. The district court then held an additional sev‐
enteen days of bench trial; about a year and a half later, the 
court issued its 281‐page decision. 
    The court dismissed the trustee’s breach‐of‐fiduciary‐duty 
claim,  holding  that  Illinois’s  five‐year  statute  of  limitations 
barred it. The court also rejected the trustee’s argument that, 
because  the  defendants  controlled  Emerald  at  the  time,  the 
statute of limitations had tolled.  
12                                                   Nos. 16‐1075 et al. 

    The  trustee’s  breach‐of‐contract  claim  required  signifi‐
cantly  more  attention.  The  Amended  Shareholder’s  Agree‐
ment required all shareholders to comply with IGB rules. But 
the Board’s final order never established which defendant vi‐
olated  which  IGB  rule;  instead,  the  order  spoke  in  general 
terms, noting that Emerald violated the rules “through its of‐
ficers, employees, representatives, shareholders, Key Persons, 
and others.” Thus, the court had to determine if each defend‐
ant had violated an IGB rule listed in the Board’s final order. 
After an extensive 176‐page recitation of facts, the court held 
that each defendant had violated at least one of the nondisclo‐
sure rules listed in the Board’s disciplinary complaint:  
          Kevin Flynn violated Rules 110(a) and 140(a) by failing 
           to disclose his own involvement in managing Emerald 
           before June 1999;5 
          John McMahon violated Rules 140(a) and 140(b)(3) by 
           failing  to  disclose  Emerald’s  agreements  with  Rose‐
           mont; 
          Kevin Larson violated Rules 110(a) and 140(a) by fail‐
           ing to disclose Kevin Flynn’s involvement in managing 
           Emerald before June 1999; 
          Joseph  McQuaid  violated  Rules  110(a)  and  140(a)  by 
           failing to disclose Kevin Flynn’s involvement in man‐
           aging Emerald before June 1999; Rules 110(a), 140(a), 
           and  140(b)(3)  by  failing  to  disclose  Emerald’s  agree‐
           ments with Rosemont and by failing to disclose Emer‐


                                                 
5 Kevin Flynn also violated Rule 110(a) by failing to disclose his ownership 

of another company, Field Street, and his agreement with a northwest In‐
diana casino to lobby against Native American casinos in southwest Mich‐
igan.  
Nos. 16‐1075 et al.                                                  13

           ald’s construction contracts; and Rule 235(a) by trans‐
           ferring shares from Emerald to the statutory investors 
           without first getting prior Board approval; and  
          Peer  Pedersen  violated  Rule  235(a)  by  arranging  the 
           transfer  of shares  from  five  insiders  to  Donald  Flynn 
           and by selling some of his own shares to Donald Flynn 
           without getting prior Board approval. 
    In its breach‐of‐contract analysis, the court held that Kevin 
Flynn’s,  McMahon’s,  Larson’s,  and  McQuaid’s  violations 
caused the Board to revoke Emerald’s license. Only Pedersen 
avoided  liability.  The  court  held  that,  although  Pedersen 
breached the Amended Shareholders’ Agreement, he did not 
cause the Board to revoke Emerald’s license because the rule 
that he violated was one that the Board typically handled with 
a fine.  
    The court then calculated damages by valuing Emerald’s 
license, which the defendants (minus Pedersen) caused Emer‐
ald to lose. To value the license, the court considered bids that 
companies  had  made  for  Emerald  or  its  license  in  the  past. 
The bids ranged from $268 million to $615 million. The court 
settled on Midwest Gaming’s $272‐million bid from 2008. The 
court concluded by holding the liable defendants severally li‐
able for the loss.6 This appeal followed.  
                                           II. ANALYSIS 
   This case contains a number of appeals and cross‐appeals. 
For clarity, we address all claims related to a particular issue 
                                                 
6 There  were  six  liable  defendants—Kevin  Flynn,  McMahon,  Larson, 
McQuaid, Donald Flynn, and Walter Hanley—so the court held each re‐
sponsible for $45,333,333.34. Donald Flynn and Hanley settled and are no 
longer part of this case.  
14                                                        Nos. 16‐1075 et al. 

in the same section. First, we address the parties’ arguments 
regarding  the  trustee’s  breach‐of‐contract  claim.  Second,  we 
address the trustee’s argument that the statute of limitations 
had not run on her breach‐of‐fiduciary‐duty claim. Finally, we 
turn to damages.   
      A. Breach‐of‐Contract Claims 
    The parties appeal the district court’s decision on the trus‐
tee’s breach‐of‐contract claim. We first address Kevin Flynn, 
McMahon, Larson, and McQuaid’s argument that the district 
court erred in deciding that they caused the Board to revoke 
Emerald’s  license.  We  then  address  the  trustee’s  argument 
that the district court erred in deciding that Pedersen did not 
cause the Board to revoke Emerald’s license.  
      1. Causation — Kevin Flynn, McMahon, Larson, McQuaid 
    None of the defendants7 dispute the district court’s conclu‐
sion that they violated IGB rules.8 Rather, each argues that his 
conduct did not cause the Board to revoke Emerald’s license. 
So for purposes of this appeal, causation is the only issue that 
we need to address. “Causation is a question of fact, and our 
role after a bench trial is to determine whether the judge made 

                                                 
7  Any  reference  to  “the  defendants”  in  this  section  is  limited  to  Kevin 

Flynn, McMahon, Larson, and McQuaid.  
8 Of all the defendants, McMahon comes the closest to arguing that he did 

not violate an IGB rule. He has a subsection in his Statement of the Case 
titled “McMahon’s Supposed IGB Rule Violations.” (McMahon’s Br. at 2.) 
But he never challenges the sufficiency of the district court’s finding that 
he violated IGB rules. Only in his reply does he have an argument section 
titled  “John  McMahon  Did  Not  Cause  Any  IGB  Rule  Violations.” 
(McMahon’s Reply at 4.) Arguments made for the first time in a reply brief 
are waived. United States v. Waldrip, 859 F.3d 446, 450 n.2 (7th Cir. 2017). 
Nos. 16‐1075 et al.                                                 15

any  clearly  erroneous  finding.”  Wis.  Mut.  Ins.  Co.  v.  United 
States, 441 F.3d 502, 505 (7th Cir. 2006); see also Lee v. Chi. Transit 
Auth., 605 N.E.2d 493, 502 (Ill. 1992). 
    A defendant who has breached a contract is liable only for 
the  damages  that  the  breach  caused.  See  Avery  v.  State Farm 
Mut. Auto. Ins. Co., 835 N.E.2d 801, 832 (Ill. 2005). It is a “fun‐
damental  principle  applicable  alike  to  breaches  of  contract 
and to torts that a right of action requires a wrongful act by 
the  defendant  and  a  loss  resulting  from  that  act.”  Turcios  v. 
DeBruler  Co.,  32  N.E.3d  1117,  1125  (Ill.  2015)  (citations  and 
quotation marks omitted). In Illinois, causation is referred to 
as  proximate  causation  and  includes  two  distinct  concepts: 
cause in fact and legal cause. Young v. Bryco Arms, 821 N.E.2d 
1078, 1085–1086 (Ill. 2004); see also In re Ill. Bell Tel. Link‐Up II, 
994 N.E.2d 553, 558 (Ill. App. Ct. 2013) (“Damages which are 
not the proximate cause of the breach are not allowed.”). We 
consider those elements in order.  
   a. Cause in Fact 
    To address cause in fact, we ask whether “there is a rea‐
sonable certainty that a defendant’s acts caused the injury or 
damage.” Young, 821 N.E.2d at 1085 (quoting Lee, 605 N.E.2d 
at 502). Illinois courts employ two tests to determine cause in 
fact. Turcios, 32 N.E.3d at 1124; Young, 821 N.E.2d at 1085–86. 
First, a defendant’s breach is a cause in fact of damages if the 
damages  would  not  have  occurred  had  the  defendant  not 
breached the contract. Turcios, 32 N.E.3d at 1124. This is “the 
traditional  ‘but‐for’  test.”  Id.  Alternatively,  a  defendant’s 
breach is a cause in fact of damages “if it was a material ele‐
ment and a substantial factor in bringing the event about.” Id. 
(quoting Nolan v. Weil‐McLain, 910 N.E.2d 549, 557 (Ill. 2009)). 
16                                                     Nos. 16‐1075 et al. 

Courts  apply  the  substantial‐factor  test  when  multiple  de‐
fendants caused the damages so that no one defendant could 
be considered a but‐for cause. Young, 821 N.E.2d at 1085–86.  
    The  defendants  contend  that  the  district  court  erred  be‐
cause it did not and could not have determined that “each in‐
dividual  defendant’s  breach  caused  injury  to  Emerald.”9  (Kevin 
Flynn’s Br. at 35.) The defendants have accurately framed the 
court’s decision. As the court said in its response to the parties’ 
motions for reconsideration, it “did not find that any individ‐
ual  Defendant’s  failure  to  disclose  a  piece  of  information 
would  have,  by  itself,  prompted  the  IGB  investigation  and 
revocation  proceedings.”  In  re  Emerald  Casino,  Inc.,  538  B.R. 
417, 425 (N.D. Ill. 2015). The court instead focused on the to‐
tality  of  the  defendants’  conduct.  Id.  at  424–25;  see  also  In  re 
Emerald Casino, Inc., 530 B.R. at 203.  
    But the district court’s focus on the defendants’ conduct as 
a whole does not necessarily mean that its cause‐in‐fact anal‐
ysis is flawed.10 The substantial‐factor test was designed for 


                                                 
9 The defendants make a related argument that requires little of our time. 

They argue that the district court erred in its causation analysis because it 
never  determined  that  each  was  one‐sixth  responsible  for  the  damages. 
Apportionment of responsibility is a damages question, which we tackle 
below in Part C.  
10 We acknowledge that, in a single sentence unaccompanied by any ad‐

ditional analysis, the district court held that the but‐for test was met here 
because “absent Defendants’ violations of IGB rules, the IGB would not 
have revoked the license.” In re Emerald Casino, Inc., 530 B.R. at 203. The 
but‐for test does not work in a case like this one: if one defendant had not 
breached, there were still three other defendants who violated IGB rules. 
Thus, but for any one defendant’s conduct, the Board could still have re‐
voked  Emerald’s  license  because  of  the  other  defendants’  conduct.  Any 
Nos. 16‐1075 et al.                                                   17

this type of situation. “[W]hen, as here, there are multiple fac‐
tors  that  may  have  combined  to  cause  the  injury,  we  ask 
whether [the] defendant’s conduct was a material element and 
a substantial factor in bringing about the injury.” Young, 821 
N.E.2d at 1086. 
    When  revoking  Emerald’s  license,  the  Board  relied  on  a 
limited number of IGB rules and a limited number of acts that 
violated those rules. As the district court correctly concluded, 
“the  IGB  attached  significant  weight  to  the[]  violations  in 
making its determination to revoke the license.” In re Emerald 
Casino,  Inc.,  530  B.R.  at  203.  Thus,  it  was  reasonable  for  the 
court to conclude that each violation was a material element 
and substantial factor in the Board’s decision to revoke Emer‐
ald’s license. And because the defendants were all responsible 
for at least one of those violations, each defendant was a cause 
in fact of Emerald’s damages. That the Board might not have 
revoked  Emerald’s  license  for  any  one  defendant’s  conduct 
alone is irrelevant for the substantial‐factor test.  
     b. Legal Cause 
    Foreseeability is the touchstone of our legal‐cause analy‐
sis. Turcios, 32 N.E.3d at 1124; see also Talerico v. Olivarri, 796 
N.E.2d 1083, 1086 (Ill. App. Ct. 2003). A defendant’s conduct 
is a legal cause of damages if the damages were a likely and 
thus a foreseeable result of the defendant’s conduct. Turcios, 
32 N.E.3d at 1124. If the damages were not a foreseeable result 
of the defendant’s conduct, a plaintiff can still recover if the 
parties contemplated the damages at the time of contracting. 
Midland Hotel Corp. v. Reuben H. Donnelley Corp., 515 N.E.2d 
                                                 
problem with the court’s but‐for analysis is irrelevant, however, because 
the substantial‐factor test applies here.  
18                                                 Nos. 16‐1075 et al. 

61, 67 (Ill. 1987); see also Restatement (Second) of Contracts § 
351 (1981).  
  The defendants argue that the Board’s decision to revoke 
Emerald’s  license  for  violating  nondisclosure‐related  rules 
was unforeseeable.  
    We  disagree.  On  legal  cause,  there  are  two  reasons  why 
revocation was a foreseeable result of the defendants’ failure 
to comply with IGB rules. The first concerns the Board’s au‐
thority to revoke licenses for IGB rule violations. Illinois law 
vests the Board with the authority to “suspend, revoke or re‐
strict licenses … and to impose civil penalties … for each vio‐
lation of any provision of the Act [or] any rules adopted by 
the Board … or any other action which, in the Board’s discre‐
tion, is a detriment or impediment to riverboat gambling op‐
erations.” 230 ILCS 10/5(c)(15).  
    The  defendants  argue  that  the  Board’s  wide  discretion 
made it unforeseeable that the Board would revoke Emerald’s 
license for violating nondisclosure‐related rules. But the stat‐
ute put the defendants on notice that the Board could revoke 
Emerald’s license for failing to abide by any IGB rule. It would 
be  anomalous  to  hold  that  the  Board’s  discretion  somehow 
made it unforeseeable that the Board would revoke Emerald’s 
license. “The question asked is whether a reasonably prudent 
person in the position of the breaching party, at the time the 
parties entered into the contract, would have considered these 
damages to be the natural consequence of this type of breach.” 
Contempo Design, Inc. v. Chi. & N.E. Ill. Dist. Council of Carpen‐
ters,  226  F.3d  535,  554  (7th  Cir.  2000).  And  here,  the  Board’s 
authority would have put a reasonably prudent person on no‐
tice of the potential consequences for violating IGB rules.  
Nos. 16‐1075 et al.                                               19

    In response, the defendants argue that revocation was un‐
foreseeable because the Board had never revoked a license be‐
fore; the Board instead traditionally just imposed fines for IGB 
rule  violations.  According  to  the  defendants,  revocation  for 
nondisclosure  violations  was  “highly  extraordinary”  and 
thus was not foreseeable. See Turcios, 32 N.E.3d at 1124. What‐
ever the merits of that argument, the defendants pose a ques‐
tion factually different from the one we have to address.  
    Recall that the Board voted unanimously in 1997 to deny 
Emerald’s license‐renewal application. The Board decided not 
to renew Emerald’s license at that time in part because Emer‐
ald had violated IGB rules. The complaint referenced Emer‐
ald’s  past  discipline  “for  failing  to  disclose  and  obtain  ap‐
proval for certain transactions.” (R. 450 at Ex. 129.) Emerald 
had refinanced its debt, loaned money to shareholders, and 
issued stock options to Donald Flynn, all without prior Board 
approval.  
     Admittedly,  the  Board  never  revoked  Emerald’s  license: 
Emerald’s extensive lobbying efforts proved fruitful, and the 
Illinois  legislature  passed  §  11.2.  But  the  defendants  cannot 
hinge their argument here on the Board’s failure to revoke a 
license  for  nondisclosure‐related  rule  violations  when  the 
Board had in fact tried to do so in the past.  
    The second reason revocation was foreseeable is that Par‐
agraph  10  of  the  Amended  Shareholders’  Agreement  ex‐
pressly contemplated the need to comply with the Board and 
IGB rules. The paragraph specifically warned that sharehold‐
ers  “shall  not  commit  any  acts  which  would  jeopardize  the 
license” or its renewal. (Defendants‐Appellants’ Joint Appen‐
dix at 24, ¶ 10.) 
20                                                     Nos. 16‐1075 et al. 

    Under Illinois law, “all damages which naturally and gen‐
erally  result  from  a  breach  are  recoverable; it  is  only  where 
damages  are the consequence of special  or  unusual circum‐
stances that it must be shown that the damages were within 
the  reasonable  contemplation  of  the  parties.”  Midland  Hotel 
Corp., 515 N.E.2d at 67. Paragraph 10 serves both purposes: it 
not only shows that license revocation was foreseeable—for 
why else would Emerald have known it was necessary to pro‐
tect against that risk—but it also shows that license revocation 
was  “reasonably  within  the  contemplation  of  [the]  defend‐
ant[s] at  the  time the  contract was entered into.”  Equity Ins. 
Managers  of  Illinois,  LLC  v.  McNichols,  755  N.E.2d  75,  80  (Ill 
App. Ct. 2001). In fact, the attorney who drafted the Amended 
Shareholders’ Agreement testified that Paragraph 10 was in‐
cluded to protect Emerald from the risk that IGB rule viola‐
tions would cost Emerald its license. The defendants cannot 
now argue that it was unforeseeable that violating IGB rules 
would cause the Board to revoke Emerald’s license.  
    Finally, the defendants contend that they could not have 
foreseen  that  the  Board  would  wrongly  claim  that  Emerald 
had  associated  with  organized  crime—which  is  what  they 
claim was the Board’s primary concern when revoking Emer‐
ald’s license. The Board’s concern about Emerald’s alleged ties 
to organized crime is apparent from the record. The defend‐
ants may not have been able to foresee that the Board would 
suspect Emerald had ties to organized crime.11 But they knew 

                                                 
11 We note that the Illinois appellate court held only that confidential doc‐

uments did not prove that Emerald had associated with people having an 
“unsavory  reputation.”  Ill.  Admin.  Code  tit.  86,  §  3000.110(a)(5).  The 
court’s decision stops short of holding that Emerald had no connection to 
organized crime.  
Nos. 16‐1075 et al.                                                 21

that the Board would review Emerald’s renewal application. 
See 230 ILCS § 10/5(c)(11).  
    And the Board’s final order belies any argument that the 
only reason the Board revoked Emerald’s license was its con‐
cern  about organized crime. In twenty‐seven pages of  facts, 
organized crime is mentioned only a handful of times. Nor do 
the actual counts rely heavily on Emerald’s alleged ties to or‐
ganized crime. Organized crime appears under just one offi‐
cial count—Count V, Rule 110(a)—and in only two of eleven 
factual allegations related to that count. And both of those fac‐
tual allegations also relate to other violations—Emerald’s fail‐
ure  to  get  prior  approval  before  transferring  shares  and  its 
failure to disclose its construction contracts.  
   Accordingly, the district court did not clearly err in hold‐
ing  that  Kevin  Flynn,  McMahon,  Larson,  and  McQuaid  all 
caused the Board to revoke Emerald’s license.  
   2. Causation — Pedersen  
    As  to  Pedersen,  the  trustee  argues  that  the  district  court 
erred  in  holding  that  Pedersen’s  IGB  rule  violation  did  not 
cause the Board to revoke Emerald’s license. Again, causation 
is a question of fact that we review for clear error. Wis. Mut. 
Ins. Co., 441 F.3d at 505; see also Lee, 605 N.E.2d at 502. 
    The district court could have held that Pedersen’s failure to 
get  preapproval  before  transferring  Emerald  stock  was  a 
cause  in  fact  of  the  Board’s  decision  to  revoke  Emerald’s  li‐
cense: IGB rules require getting Board approval before trans‐
ferring stock, the Board’s final order outlined several transfers 
that  occurred  without  prior  approval,  and  Pedersen  partici‐
pated in at least one of those transfers.  
22                                                     Nos. 16‐1075 et al. 

    But substantial evidence supports the district court’s deci‐
sion not to do so. First, the Board had a long history of con‐
doning  the  transfer  of  shares  without  prior  approval.  The 
Board frequently approved transfers after the fact; if it later 
determined  that  a  shareholder  was  an  unsuitable  owner,  it 
simply required parties to undo the transaction. An IGB rule 
even anticipates that situation, requiring licensees to “provide 
a  means  for  the  economic  disassociation  of  a  Key  Person  in 
the event such economic disassociation is required by an or‐
der of the Board.” Ill. Admin. Code tit. 86, § 3000.224(a).  
   Second,  the  court  noted  that  on  the  same  day  that  the 
Board first voted to revoke Emerald’s license, the Board ap‐
proved a settlement agreement with another Illinois casino. In 
that case, the casino transferred 98 percent ownership to an 
investor  without  prior  Board  approval,  and  the  Board  re‐
quired only that the investor divest his interest in the casino.  
    Finally, and most importantly, evidence presented at trial 
suggested that the Board had already approved of the transfer 
of shares from Pedersen and the five insiders to Donald Flynn. 
A supplemental staff report stated that the “failure to disclose 
the purchase of shares by Donald Flynn from Peer Pedersen” 
had “either been resolved” or been “determined to be irrele‐
vant.” See In re Emerald Casino, Inc., 530 B.R. at 204. And Peder‐
sen’s role in those transactions was the only way in which the 
district court held that Pedersen violated IGB rules.12 

                                                 
12 The trustee also argues that the district court clearly erred in holding 

that Pedersen did not violate any other IGB rules. Regarding Pedersen’s 
role in any of the other transfers of Emerald shares that occurred without 
prior Board approval, the district court held that “[h]istorically, the IGB 
did not require pre‐approval of shareholders and had not disciplined li‐
censees for voting to sell shares of stock.” In re Emerald Casino, 530 B.R. at 
Nos. 16‐1075 et al.                                                             23

    The trustee argues in response that the district court was 
precluded  from  holding  that  Pedersen  did  not  cause  the 
Board to revoke Emerald’s license. According to the trustee, 
the Board and the Illinois appellate court had already deter‐
mined that the defendants caused Emerald to lose its license, 
so the court was precluded from deciding otherwise.  
    “State administrative findings that have been subjected to 
state judicial review are entitled to both claim and issue pre‐
clusive  effect  in  federal  courts.”  Staats  v.  Cty.  of  Sawyer,  220 
F.3d 511, 514 (7th Cir. 2000). Under Illinois law, issue preclu‐
sion applies if (1) the issue decided in the prior case is identi‐
cal to the issue in the current case, (2) there was a final judg‐
ment on the merits in the prior case, and (3) the party against 
whom issue  preclusion is asserted  was a party or in privity 
with  a  party  to  the  prior  case.  Herzog  v.  Lexington  Twp.,  657 
N.E.2d 926, 929–30 (Ill. 1995).  
    The  trustee’s  issue‐preclusion  argument  fails  at  the  first 
step: the trustee cannot show that the issue here is the same 
issue that was before the Illinois appellate court. The Illinois 
appellate court addressed whether the Board had proved that 
Emerald had violated IGB rules, which would then trigger the 
Board’s authority to revoke Emerald’s license. The court did 
not address who violated which IGB rule. Nor did the court 
decide  whether  a  particular  IGB  rule  violation  caused  the 
                                                 
203. Thus, the court’s analysis on the transfer of shares from Pedersen and 
the  five  insiders  to  Donald  Flynn  applies  with  equal  force  to  the  other 
transfers.  
As to any other potential IGB rule violations, the district court faced a stag‐
gering amount of factual detail and conflicting evidence. The court gave 
serious consideration to both sides of the arguments and ruled for Peder‐
sen. Those decisions were not clearly wrong. 
24                                                   Nos. 16‐1075 et al. 

Board to revoke Emerald’s license. All that it did was affirm 
the  Board’s  decision  that  some  violations  occurred  and  that 
“[e]ach one …, standing alone, could support a revocation of 
Emerald’s  gaming  license.”  (Trustee’s  Separate  Appendix  at 
146.)  That  conclusion  does  nothing  more  than  reiterate  the 
Board’s authority to “revoke … licenses … for each violation 
of any provision of … any rules adopted by the Board.” 230 
ILCS 10/5(c)(15).  
    At  no  point  did  the  Illinois  appellate  court  address 
whether Pedersen’s or any other defendant’s conduct caused 
the Board to revoke Emerald’s license.13 The district court was 
thus not precluded from holding that Pedersen’s conduct did 
not cause the Board to revoke Emerald’s license.   
    And for those reasons, the district court did not clearly err 
in  holding  that  Pedersen  did  not  cause  the  Board  to  revoke 
Emerald’s license.  
      B. Breach‐of‐Fiduciary‐Duty Claims 
    The district court dismissed the trustee’s breach‐of‐fiduci‐
ary‐duty claim, finding that Illinois’s five‐year statute of limi‐
tations  barred  it.  See  735  ILCS  5/13‐205;  Hassebrock  v.  Ceja 
Corp., 29 N.E.3d 412, 420 (Ill. App. Ct. 2015). On appeal, the 
trustee argues that the statute of limitations had not run on 
the claim because the cause of action accrued later  than the 
court assumed. Alternatively, the trustee contends that even if 
the  cause  of  action  accrued  more  than  five  years  before  she 



                                                 
13 The trustee’s other deference‐related arguments fail for the same reason: 

the decisions that the Board and Illinois appellate court made did not ad‐
dress causation and breach of contract.  
Nos. 16‐1075 et al.                                                 25

filed suit, the limitations period had tolled while the defend‐
ants controlled Emerald.  
   To  start,  we  must  decide  when  the  statute  of  limitations 
began  running.  In  Illinois,  the  statute  of  limitations  begins 
running when the plaintiff knows or reasonably should know 
that that the defendant’s wrongful acts have caused damages. 
Nolan v. Johns‐Manville Asbestos, 421 N.E.2d 864, 868 (Ill. 1981).  
    The  trustee’s  breach‐of‐fiduciary‐duty  claim  is  based  on 
the same acts underlying the Board’s decision to revoke Em‐
erald’s license. Thus, as the district court held, the cause of ac‐
tion accrued at least by January 30, 2001, when the Board first 
voted to revoke Emerald’s license. At that time, Emerald was 
on  notice  that  the  defendants’  wrongful  acts  had  caused  it 
damages.  
   When the trustee filed suit on December 19, 2008, nearly 
eight years had passed since the Board first voted to revoke 
Emerald’s  license.  Based  only  on  those  dates,  the  statute  of 
limitations bars the trustee’s breach‐of‐fiduciary‐duty claim. 
    The trustee argues, however, that the statute of limitations 
was  tolled  while  the  defendants  controlled  Emerald.  Under 
this  theory,  the  statute  of  limitations  did  not  actually  begin 
running until March 20, 2008, when the bankruptcy court ap‐
pointed the trustee over the bankruptcy estate.  
    The trustee relies on Lease Resolution Corporation v. Larney 
to support that argument. 719 N.E.2d 165, 170–72 (Ill. App. Ct. 
1999). In Larney, the Illinois appellate court adopted the ad‐
verse‐domination  doctrine,  which  “is  an  equitable  doctrine 
that tolls the statute of limitations for claims by a corporation 
against its officers and directors while the corporation is con‐
trolled by those wrongdoing officers or directors.” Id. at 170. 
26                                              Nos. 16‐1075 et al. 

The  doctrine  “creates  a  rebuttable  presumption  that 
knowledge of the injury will not be available to the corpora‐
tion as long as the corporation is controlled by wrongdoing 
officers and directors.” Id. at 173. A defendant can overcome 
that presumption by showing “that someone other than the 
wrongdoing directors had knowledge of the cause of action 
and both the ability and the motivation to bring suit.” Id.  
    Even though Larney is an intermediate‐appellate‐court de‐
cision, district courts applying Illinois law are to give it per‐
suasive weight. Indep. Trust Corp. v. Stewart Info. Servs. Corp., 
665 F.3d 930, 936 (7th Cir. 2012). We review the district court’s 
application of the adverse‐domination doctrine to the facts of 
this case for clear error. See Keach v. U.S. Trust Co., 419 F.3d 626, 
634 (7th Cir. 2005).  
    Although the district court considered Larney here, it con‐
cluded that the defendants were able to rebut the presump‐
tion that their control over Emerald had tolled the statute of 
limitations. According to the court, the Creditors’ Committee, 
which was created to represent Emerald’s creditors’ interests 
in bankruptcy, had the knowledge, ability, and motivation to 
sue the defendants for breach of their fiduciary duties.  
    The  trustee  disagrees.  She  first  focuses  her  argument  on 
the  Illinois  appellate  court’s  adoption  of  the  “majority”  ad‐
verse‐domination doctrine. Under this version of the doctrine, 
only a majority of the board members have to be wrongdoers 
for the doctrine to apply. Larney, 719 N.E.2d at 171–72. In Lar‐
ney, the Illinois appellate court rejected the complete‐domina‐
tion  theory,  which  would  have  required  a  plaintiff  to  show 
that  the  entire  board  was  composed  of  wrongdoers  for  the 
doctrine to apply. Id. According to the trustee, “by adopting 
Nos. 16‐1075 et al.                                                       27

the ‘majority domination’ version of the doctrine, Larney nec‐
essarily rejected the position that the mere presence of an in‐
nocent party with knowledge of wrongdoing will defeat toll‐
ing.” (Trustee’s Br. at 88.)  
    True, but the trustee overreads the “majority” aspect of Il‐
linois’s adverse‐domination doctrine. All the majority‐domi‐
nation rule does is relieve plaintiffs of the burden of showing 
that every board member was a wrongdoer. Any concern that 
a potential plaintiff may have knowledge of the claim but no 
way to  sue  is covered in  the  defendants’ burden  of  proving 
that someone had the ability to sue. The majority part of the 
rule serves no purpose in that regard.   
    The trustee next argues that the Creditors’ Committee was 
unable to sue. She admits that, under bankruptcy law, a cred‐
itor can bring a derivative claim on behalf of a bankruptcy es‐
tate. In re Consol. Indus., 360 F.3d 712, 716 (7th Cir. 2004).14 But 
she notes that creditors must satisfy certain requirements be‐
fore they can sue. To bring a claim, a creditor “must show that 
the [debtor] has unjustifiably refused the creditor’s demand 
to pursue a colorable claim and obtain leave from the bank‐
ruptcy court to proceed.” Id.  
    The trustee argues that a creditor’s need to get leave from 
the bankruptcy court makes the creditor unable to bring a de‐
rivative claim. To support her argument, the trustee empha‐
sizes that during this litigation, before the district court pulled 

                                                 
14 Officers and directors owe fiduciary duties to the corporation, not indi‐

vidual shareholders. Alpha Sch. Bus Co., Inc. v. Wagner, 910 N.E.2d 1134, 
1158 (Ill. App. Ct. 2009). Thus, the trustee’s breach‐of‐fiduciary duty claim 
is brought on behalf of the bankruptcy estate, which is all that remains of 
Emerald. 
28                                                         Nos. 16‐1075 et al. 

the  case,  the  bankruptcy  court  said  that  the  likelihood  of  a 
bankruptcy  court  granting  creditors  leave  “in  a  Chapter  11 
case when the management of the debtor is attempting to re‐
organize is dubious.” (Trustee’s Appendix at 28.) 
    We don’t read the ability‐to‐sue requirement as narrowly 
as the trustee does. The Creditors’ Committee had the ability 
to  sue,  albeit  circumscribed  by  several  requirements.  But 
those limitations didn’t render the Creditors’ Committee una‐
ble to sue. Even outside of the bankruptcy context, there is a 
prerequisite before a shareholder can bring a derivative suit: 
corporate law requires a shareholder to demand that the cor‐
poration pursue the action before bringing the claim deriva‐
tively. Valiquet v. First Fed. Sav. & Loan Ass’n of Chi., 408 N.E.2d 
921,  925  (Ill.  App.  Ct.  1979).  Only  if  demand  is  excused  or 
wrongfully refused can a shareholder then bring the claim on 
the corporation’s behalf.15 So the mere existence of a potential 
barrier  to  suing  did  not  negate  the  Creditors’  Committee’s 
ability “to enforce a corporate cause of action against officers, 
directors, and third parties.” In re Huron Consulting Grp., Inc. 
S’holder  Derivative  Litig., 971 N.E.2d 1067, 1076 (Ill. App. Ct. 
2012) (emphasis omitted) (quoting Kamen v. Kemper Fin. Servs., 
Inc., 500 U.S. 90, 95 (1991)).  
   If the Creditors’ Committee had petitioned the bankruptcy 
court, and if the court had denied leave, only then could we 
say  that  the  committee  was  unable  to  bring  the  claim.  The 
trustee cannot rely on the bankruptcy court’s conjectural after‐
                                                 
15  That  demand  might  have  been  excused  in  this  case,  see  Valiquet,  408 

N.E.2d  at  925,  does  not  negate  the  point.  What  matters  here  is  that  the 
Creditors’ Committee had an avenue for bringing the derivative claim in 
the same way that shareholders can bring derivative claims against cor‐
porations generally.  
Nos. 16‐1075 et al.                                               29

the‐fact  statement  to  prove  inability  to  sue;  that  the  bank‐
ruptcy court might have denied leave is insufficient. The Cred‐
itors’ Committee actually had to present the issue to the bank‐
ruptcy court. 
     Likewise, the Creditors’ Committee was motivated to sue. 
The trustee claims that, until the Illinois Supreme Court de‐
nied  Emerald’s  petition  for  review,  “Emerald  was  still  at‐
tempting to sell its License, and a lawsuit on behalf of Emer‐
ald accusing Defendants of breaching IGB Rules would have 
amounted to a concession that Emerald was not lawfully en‐
titled to that License.” (Trustee’s Br. at 92–93.) To the trustee, 
the Creditors’ Committee did not have the motivation to sue 
because “[a] successful License sale would have provided the 
quickest and fullest recovery for Emerald’s creditors.” (Trus‐
tee’s Br. at 94.) 
   The trustee’s point is well taken—at the time these events 
were  unfolding,  selling  the  license  might  have  seemed  the 
creditors’ best method of recovery. And at least as the trustee 
presents  the  argument,  the  Creditors’  Committee  had  two 
choices: either try to sue the defendants or hope that Emerald 
could sell its license.  
    But that strikes us as posing a false dichotomy: the Credi‐
tors’ Committee could have sued the defendants while hoping 
that Emerald would sell its license. The Board voted to revoke 
Emerald’s license on January 30, 2001 based on Emerald’s IGB 
rule violations. But in August 2002, the Board and the Illinois 
Attorney  General  conditionally  agreed  to  settle  their  claims 
against  Emerald  and  to  allow  Emerald  to  auction  off  the  li‐
cense. In March 2004, the Board and Emerald held an auction 
and selected a winning bidder. Only when Emerald failed to 
satisfy certain conditions of the settlement did the Attorney 
30                                                Nos. 16‐1075 et al. 

General refuse to approve the sale and reinstate disciplinary 
proceedings. See Vill. of Rosemont v. Jaffe, 482 F.3d 926, 930–31, 
934–35 (7th Cir. 2007).  
   Based  on  that  record,  the  Creditors’  Committee  did  not 
have to make a choice at all. The Board and the Illinois Attor‐
ney General knew about Emerald’s IGB rule violations yet de‐
cided not to revoke Emerald’s license. They had instead de‐
cided  to  allow  Emerald  to  sell  the  license—the  remedy  that 
the  Creditors’  Committee  allegedly  wanted.  The  Creditors’ 
Committee  thus  could  have  pursued  a  derivative  action 
against the defendants without fear that the Board would pre‐
vent Emerald from selling its license.  
    And even if the trustee is right and the Creditors’ Commit‐
tee had to choose between litigation and trying to sell the li‐
cense, our analysis would not change. As the trustee argued, 
the Creditors’ Committee thought that “[a] successful License 
sale  would  have  provided  the  quickest  and  fullest  recovery 
for  Emerald’s  creditors.”  (Trustee’s  Br.  at  94.)  The  Creditors’ 
Committee made a strategic decision not to sue. Parties make 
numerous strategic decisions in every case. Whether to sue at 
all is one decision that every plaintiff must make; nonlitiga‐
tion  means  of  settling  disputes  are  always  an  option.  But 
would‐be plaintiffs must live with their choice. A plaintiff did 
not  lack  motivation  to  sue  just  because  its  chosen  course  of 
action proved to be unsuccessful in the end. Cf. Myers v. Cen‐
tralia Cartage Co., 419 N.E.2d 465, 468 (Ill. App. Ct. 1981) (“The 
mere pendency of negotiations conducted in good faith and 
with a view of compromise, during the period of the statute 
of limitations, however, is not sufficient to show a waiver of 
the statute and does not estop the defendant from asserting 
the defense.”). 
Nos. 16‐1075 et al.                                                         31

    For those reasons, the district court did not clearly err in 
refusing  to  apply  the  adverse‐domination  doctrine  in  this 
case. Thus, the statute of limitations bars the trustee’s breach‐
of‐fiduciary‐duty claim.  
    C. Damages 
    Turning  finally  to  damages,  we  first  address  the  district 
court’s valuation of damages and then address the court’s de‐
cision to hold the defendants severally liable.  
     The district court valued Emerald’s license at $272 million 
based on a bid that the Board received for Emerald’s license 
in  2008.16 The defendants17 challenge that valuation as  clear 
error.18 Their argument is that damages are based on the time 
of  breach,  which  they  claim  occurred  in  2001.  According  to 
the defendants, the court erred by not adjusting $272 million 
from 2008 dollars (when the Board received the bid) to 2001 
dollars (when the breaches occurred) to account for inflation. 
We review the district court’s damages award for clear error. 
Int’l Prod. Specialists, Inc. v. Schwing Am., Inc., 580 F.3d 587, 598 
(7th Cir. 2009).  
      The  defendants  are  right  in  one  respect:  “[d]amages  are 
measured  as  of  the  date  of  breach.”  Kagan  v.  Edison  Bros. 
Stores, Inc., 907 F.2d 690, 692 (7th  Cir. 1990);  see also 1472 N. 
                                                 
16 After Emerald’s license revocation became final, the Board auctioned 

off  the  license.  This  is  where  Midwest  Gaming’s  $272‐million  bid  came 
from. 
17 All references to “the defendants” in this section are to the remaining 

liable defendants—Kevin Flynn, McMahon, Larson, and McQuaid.  
18 The trustee accepts the $272 million value, arguing only that if we find 

the district court clearly erred in valuing the license, that it undervalued 
the license.   
32                                               Nos. 16‐1075 et al. 

Milwaukee, Ltd. v. Feinerman, 996 N.E.2d 652, 658 (Ill. App. Ct. 
2013). But they waived this argument by not making it at the 
district court.  
   As best we can tell from the record, the defendants never 
argued to the district court that the court needed to adjust the 
$272‐million award to account for inflation.  
    On appeal, the defendants contend that they did not waive 
this argument, citing a quote from their posttrial memoran‐
dum that “[U]nder Illinois law ‘the proper date for determin‐
ing damages in a breach of contract action is the date of the 
breach, not the date of trial.’” (Kevin Flynn’s Reply Br. at 48 
(quoting (R. 251 at 273)).) But that quote appears in a discus‐
sion  related  to  the  trustee’s  expert’s  prejudgment‐interest 
analysis. And regurgitating a general rule of law for a differ‐
ent argument falls well short of preserving the specific argu‐
ment that the defendants try to make here. See United States v. 
Burns, 843 F.3d 679, 685 (7th Cir. 2016).  
    Kevin Flynn’s citation to his posttrial memorandum in his 
reply brief contains an  “E.g.,” signal. As “e.g.,” is the  signal 
used  in  legal  citation  when  “other  authorities  also  state  the 
proposition, but citation to them would  not  be helpful  or  is 
not necessary,” we assume that this is the best the defendants 
can come up with. The Bluebook: A Uniform System of Cita‐
tion R. 1.2(a) at 58 (Columbia Law Review Ass’n et al. eds., 
20th ed. 2015). And we found no evidence that the defendants 
made this argument at the district court in our own review of 
the record: they didn’t even make the argument in their mo‐
tion to reconsider damages.  
    Even  if  the  defendants  did  not  waive  the  argument,  the 
district court did not clearly err. The court considered ten bids 
Nos. 16‐1075 et al.                                               33

for Emerald or its license; the bids ranged from $216 million 
to $615 million and spanned from 2001 to 2008. After a thor‐
ough  analysis,  the  court  concluded  that  a  $272‐million  bid 
from 2008 best reflected the value of Emerald’s license.  
    And  $272  million,  although  from  2008,  reasonably  re‐
flected the value of Emerald’s license in 2001. In 1999, Emerald 
sold  stock  to  the  statutory  investors.  During  that  process, 
Kevin  Flynn’s  company,  EVI,  valued  Emerald  at  $307.5  mil‐
lion;  Emerald  then  sold  stock  to  the  statutory  investors  ac‐
cording to that valuation. The court decided “that these com‐
pleted transactions constitute additional market evidence that 
supports the reliability of [EVI’s] valuation.” In re Emerald Ca‐
sino, Inc., 530 B.R. at 232.  
    In  2000,  in  related  litigation,  Kevin  Flynn  and  McQuaid 
presented  expert  testimony  that  valued  Emerald  between 
$268–$272 million as of July 1, 1999, between $286–$295 mil‐
lion as of October 18, 1999, and between $308–$310 million as 
of June 1, 2000. The court gave the report minimal weight be‐
cause it was not based on offers to buy Emerald. But the court 
also noted  that it  was useful insofar  as “it  was prepared on 
behalf of certain Defendants in a situation where Defendants 
had an incentive to present a modest valuation in order to re‐
duce their potential liability.” Id.  
    As the court stated as it concluded its damages‐valuation 
analysis,  “These  similar  bids  bolster  the  conclusion  that  the 
Midwest Gaming bid is an appropriate basis for determining 
the market value of the license.” Id. at 234. Given how similar 
the $272‐million bid that the court used is to the indicators of 
Emerald’s value around the time of breach, the court did not 
clearly err in not adjusting the total value of damages to ac‐
count for inflation.  
34                                                   Nos. 16‐1075 et al. 

    The second issue on appeal about damages is the district 
court’s  decision  to  hold  the  defendants  severally  liable.  The 
trustee argues that the court should have held the defendants 
jointly  and  severally  liable.  The  defendants  argue  that  the 
court  never decided that each was one‐sixth responsible for 
the damages and thus could not hold them severally liable in 
that amount.  
    The court clearly erred here by not holding the defendants 
jointly  and  severally  liable.  In  Illinois,  parties  are  generally 
jointly and severally liable for a breach of contract only if the 
contract imposes a joint and several obligation. Pritchett v. As‐
bestos Claims Mgmt. Corp., 773 N.E.2d 1277, 1283 (Ill. App. Ct. 
2002).  We  don’t  quibble  with  the  court’s  conclusion  that  the 
defendants  had  individual  responsibilities  to  comply  with 
Paragraph 10 of the Amended Shareholders’ Agreement: the 
defendants  signed  separate  Amended  Shareholders’  Agree‐
ments, which required each defendant personally to comply 
with IGB rules. That has been a consistent ruling throughout 
the course of related litigation. Flynn v. Levy, 832 F. Supp. 2d 
951, 956 (N.D. Ill. 2011).  
    But the court erred in rejecting what is called the concur‐
rent‐breach doctrine. InsureOne Indep. Ins. Agency, LLC v. Hall‐
berg, 976 N.E.2d 1014, 1029–30 (Ill. App. Ct. 2012). Under the 
concurrent‐breach  doctrine,  “[w]hen  two  defendants  inde‐
pendently breach separate contracts, and it is not ‘reasonably 
possible’ to segregate the damages, the defendants are jointly 
and severally liable.” Id. at 1030 (quoting Domtar, Inc. v. Niag‐
ara Fire Ins. Co., 563 N.W.2d 724, 740 (Minn. 1997)). The district 
court  decided  not  to  apply  the  concurrent‐breach  doctrine 
from InsureOne, despite acknowledging that, “[a]t first blush, 
this  doctrine  appears  to  fit  the  facts  of  this  case  well.”  In  re 
Nos. 16‐1075 et al.                                                35

Emerald Casino, Inc., 530 B.R. at 209. In rejecting InsureOne, the 
court  reasoned  “that  [because]  only  one  Illinois  Appellate 
Court has extended the doctrine of concurrent breach to Illi‐
nois,  the  court  is  not  convinced  that  the  Illinois  Supreme 
Court would adopt this new approach and therefore applies 
the general rule that independent contractual obligations do 
not give rise to joint and several liability.” Id. at 210.  
   We “review de novo the district court’s determination of 
the content of state law.” Allstate Ins. Co. v. Menards, Inc., 285 
F.3d 630, 636 (7th Cir. 2002) (citing Salve Regina Coll. v. Russell, 
499 U.S. 225, 233–34 (1991)).  
    When applying state law, federal courts are bound by the 
decisions of the state’s highest court. West v. Am. Tel. & Tel. Co., 
311 U.S. 223, 236–37 (1940). When a state’s high court has not 
ruled on a matter, a federal court’s job is to decide the case like 
the state’s high court would if presented the issue. Zahn v. N. 
Am. Power & Gas, LLC, 815 F.3d 1082, 1087 (7th Cir. 2016). Alt‐
hough  not  binding,  intermediate‐state‐court  decisions  serve 
as guidance in a federal court’s quest to decide a case like a 
state’s high court would. Id. at 1087–88. When an intermediate 
state court announces a rule of law, “that is a datum for ascer‐
taining state law which is not to be disregarded by a federal 
court unless it is convinced by other persuasive data that the 
highest court of the state would decide otherwise.” West, 311 U.S. 
at 237 (emphasis added). 
    So a federal court applying state law should apply the law 
as  announced  by  intermediate  state  courts  unless  there  are 
reasons  that  convince  the  federal  court  that  the  state’s  high 
court would rule differently. The district court here rejected 
InsureOne  not  because  it  was  convinced  that  the  Illinois  Su‐
preme Court wouldn’t apply InsureOne but because it wasn’t 
36                                              Nos. 16‐1075 et al. 

convinced  that  the  Illinois  Supreme  Court  would  apply  In‐
sureOne. That has the analysis exactly backwards. 
   And we see no reason to believe that the Illinois Supreme 
Court would reject the concurrent‐breach doctrine. “The [In‐
sureOne] court was the first and is so far the only Illinois ap‐
pellate court to discuss the … doctrine, and its holding has not 
been  undermined  by  intervening  Illinois  precedent.”  Indep. 
Trust Corp., 665 F.3d at 936 (applying that principle to the ad‐
verse‐domination doctrine).  
    Moreover, the doctrine is a reasonable way to solve the un‐
usual damages‐allocation problem presented in cases like In‐
sureOne. And this case is identical to InsureOne in all material 
respects. There, the defendants all violated independent cov‐
enants not to compete; the combined violations caused dam‐
ages;  and  the  court  could  not  have  reasonably  segregated 
damages among the defendants according to fault. Here, as 
there, the defendants all breached the Amended Sharehold‐
ers’  Agreement  by  violating  IGB  rules;  the  combined  viola‐
tions caused  the  Board to revoke Emerald’s license;  and  the 
district court could not have reasonably segregated damages 
among the defendants according to fault.  
    Indeed,  the  district  court  here  simply  split  damages 
equally among the defendants without reference to each’s rel‐
ative  culpability.  And  splitting  damages  according  to  fault 
would have been nearly impossible given that the court con‐
sistently highlighted the Board’s emphasis on the totality of 
Emerald’s  IGB  rule  violations.  It  thus  makes  sense  to  apply 
the concurrent‐breach doctrine here.  
    Contracts allocate risk to the party best able to bear it. Ni‐
colet Instrument Corp. v. Lindquist & Vennum, 34 F.3d 453, 456 
Nos. 16‐1075 et al.                                               37

(7th Cir. 1994). That risk fell to the defendants. Emerald, the 
licensee, had to comply with IGB rules; but Emerald, a legal 
entity, could act only through its officers, directors, sharehold‐
ers, and other employees. It was only natural to impose that 
obligation on those people. Of course, the defendants never 
intended to pay for the cost of a revoked license. But the way 
to avoid liability was to abide by IGB rules. The defendants 
“argument that they should be relieved of their promise be‐
cause  [damages  caused  by  noncompliance  proved]  more 
costly than they anticipated is a poor excuse, for contracts are 
designed to allocate risks such as this.” Union Oil Co. of Cal. v. 
Leavell, 220 F.3d 562, 566 (7th Cir. 2000).  
    In  valuing  damages,  the  district  court  apportioned  the 
$272  million  equally  among  six  defendants:  Kevin  Flynn, 
McMahon, Larson, McQuaid, Donald Flynn, and Walter Han‐
ley.  Instead  of  appealing,  Donald  Flynn  and  Walter  Hanley 
settled  with  the  bankruptcy  estate  after  trial.  At  oral  argu‐
ment, the trustee informed the court that Donald Flynn had 
settled for $45,333,333.34 (the trial court judgment in full) and 
that  Walter  Hanley  had  settled  for  $7  million.  Thus,  the  re‐
maining defendants are jointly and severally responsible for 
$272  million  minus  $52,333,333.34,  for  a  total  of 
$219,666,666.66.  
                         III. CONCLUSION 
    For those reasons, the district court’s decisions on the trus‐
tee’s  breach‐of‐contract  and  breach‐of‐fiduciary‐duty  claims 
are AFFIRMED. Further, the district court’s valuation of dam‐
ages is AFFIRMED. But because the district court erred in re‐
fusing to apply the concurrent‐breach doctrine and hold the 
38                                           Nos. 16‐1075 et al. 

defendants jointly and severally liable, the district court’s al‐
location of damages is VACATED and REMANDED for reso‐
lution consistent with this opinion.